Citation Nr: 1231827	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  12-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to both issues.

In May 2012, the Board remanded the Veteran's hearing loss and tinnitus claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claims in an August 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a relationship exists between the Veteran's current bilateral hearing loss disability and his active duty military service.

2.  The evidence of record does not demonstrate that a relationship exists between the Veteran's tinnitus and his active duty military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's hearing loss and tinnitus claims in May 2012 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction to request and obtain any pertinent treatment records identified by the Veteran relevant to his appeal, and to afford the Veteran a VA audiological examination to determine the nature and etiology of his hearing loss and tinnitus.

The AMC sent the Veteran a letter on May 25, 2012 specifically requesting that he identify any other evidence or information that would support his claims.  The Veteran responded in June 2012, noting that he was first tested for hearing loss at the Iowa City VA medical center (VAMC) in the summer of 2009, and that VA may obtain these medical records.  In response, the AMC requested all of the Veteran's VA treatment reports and uploaded them to the Veteran's electronic claims folder.  A review of these records confirms that the Veteran first sought treatment at VA for his hearing loss and tinnitus disabilities on February 16, 2010.  See the Veteran's February 16, 2010 record from the Quincy Community Based Outpatient Clinic [noting that this was the Veteran's first visit with a complaint of hearing loss].  The Veteran subsequently received treatment at the Iowa City VAMC on March 10, 2010, where he was given an audiological test, and prescribed hearing aids.  No records from 2009 were located.

Based on the information in these records, it appears that the Veteran erroneously identified that his initial audiological testing occurred at the Iowa City VAMC in 2009, rather than 2010.  Notably, when the Veteran first filed a VA Form 21-4142 [Authorization and Consent to Release Information] with the RO in February 2010, the Veteran specifically identified that his dates of treatment at the Iowa City VA medical center occurred in 2010 only.  

With respect to the ordered VA examination, the Veteran appeared for VA audiological examination on July 25, 2012.  The July 2012 VA examiner's report specifically addressed the etiology of the Veteran's hearing loss and tinnitus disabilities.  

As noted above, the AMC readjudicated the Veteran's service-connection claims in an August 2012 SSOC.  The Veteran was informed that VA records from February 2010 through the present day were obtained and reviewed, to include his July 2012 VA examination report.  The Veteran has since specified that he has no other information or evidence to submit in favor of his claims, and has requested that his claims file be returned to the Board for further appellate consideration.  See the Veteran's August 16, 2012 SSOC Notice Response. 

Thus, the Board finds compliance with the Board's May 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his service-connection claim for hearing loss in a February 2010 letter.  Subsequently, in May 2010, the RO adjudicated the Veteran's hearing loss claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  The Board observes that the Veteran was not sent a VCAA notice letter specific to his tinnitus claim.  The Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ["[N]o error can be predicated on insufficiency of notice since its purpose had been served."].  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 
In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization, and the Veteran has submitted lay evidence and argument in support of his tinnitus claim that have tracked the applicable law and regulations necessary for the establishment of service connection.  See, e.g., the Veteran's February 2012 VA Form 9 [indicating that he has a current tinnitus disability, that his tinnitus was "caused by loud noises while in service," and that he has had symptoms of ringing in his ears continuously since service to the present day].  He has pointed to, and VA has obtained his relevant VA treatment records.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided]. 

Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to both his hearing loss and tinnitus service-connection claims.

Concerning the VA's duty to assist, the Board notes that the Veteran's AGO Form 53, his relevant post-service VA treatment records dated from 2010 to the present day, and his lay statements of argument have been obtained.  As discussed above, the Veteran has recently indicated that he received treatment at the Iowa City VAMC in 2009, but this appears to have been in error.  Indeed, the VA treatment records that are of record contain initial assessments for hearing loss occurring in 2010, and the Veteran confirmed as much when he first filed his VA Form 21-4142.  The Veteran has not indicated that any private treatment reports relevant to his claims exist.  

It is clear that the Veteran's service treatment records are missing.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service records.  The RO submitted an information request in February 2010, asking for the Veteran's medical and dental records.  In April 2010, the National Personnel Records Center (NPRC) responded that the Veteran's records were fire related, and that no service treatment records could be recovered.  Photocopies of the Veteran's available records from the Surgeon General's Office were mailed to the RO and are now associated with the Veteran's claims folder.  There is no indication that other service treatment records, if in existence at one time, still exist.  

In April 2010, the RO issued a Formal Finding of the Unavailability of Service Treatment Records.  The RO also notified the Veteran that his service treatment records were unavailable, and requested that he send any records he may have, or any information as to their whereabouts to VA.  See the April 30, 2010 letter to the Veteran.  The Veteran responded in correspondence dated May 6, 2010, indicating that he did not have any records and cannot send them to VA.  

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477   (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's service treatment records.  In any event, the Veteran has already stated that he never received treatment for his ears in service.  See the Veteran's December 2011 VA From 9.  

With respect to the VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran appeared for a VA audiological examination most recently in July 2012.  The examination report reflects that the VA examiner reviewed the Veteran's past medical and noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages through Maryland CNC testing were recorded.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined an opportunity to testify at a personal hearing.  Accordingly, the Board will address the issues on appeal in a common discussion below.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).
For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  No such presumption exists for tinnitus disabilities.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, it appears that the Veteran's service treatment records have been burned and lost in a fire.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's service-connection claims have been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.    See Russo v. Brown, 9 Vet. App. 46 (1996).   Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.          See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

In essence, the Veteran contends that he currently has hearing loss and tinnitus disabilities that began during his active duty service.  He has advanced two theories of causation.  First, the Veteran asserts that his current disabilities developed because he was exposed to in-service acoustic trauma from airplane engines in performance of his duties as an engine mechanic.  The Veteran also asserts that he sustained inner ear damage during "rapid descent flying in the mountains between India and China" which caused him to develop hearing loss and tinnitus.              See the Veteran's December 2011 VA Form 9.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1) current disability, it is undisputed that the Veteran has a current bilateral hearing loss disability for VA purposes.  Audiometric testing at the July 2012 VA examination demonstrated that the Veteran had puretone threshold values over 40 decibels at three frequencies in both the right and left ear respectively.  See the July 2012 VA examiner's report, page 2; see also 38 C.F.R. § 3.385.  The VA examiner also specifically noted that the Veteran currently experiences recurrent tinnitus.  See the July 2012 VA examiner's report, page 5.  Accordingly, current hearing loss and tinnitus disabilities are demonstrated by the record.  Element (1) is therefore satisfied as to both issues.

Concerning element (2), in-service disease or injury, as noted above, the Veteran's service treatment records have been destroyed and are unavailable for review.   Additionally, there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service in November 1945.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Although the Veteran admits he did not receive treatment for his claimed hearing problems in service, he does assert that he sustained injury to his ears from in-service noise exposure from aircraft engines, and from "rapid descent flying in the mountains in between India and China."  See the Veteran's December 2011 VA Form 9.  Significantly, the Veteran's AGO Form 53 specifies that the Veteran did in fact work as a airplane and engine mechanic during his period of active duty service in the Army Air Corps, and that he had foreign service taking part in air offensives in Japan, Burma, China, the Eastern Mandates and India.  Although this form does not indicate that the Veteran actually participated in combat with the enemy, or that he suffered any specific damage to his ears during service, it does confirm that the Veteran's duties likely required that he work in and around aircraft and aircraft engines, and that he flew in aircraft overseas.  The Veteran is competent to attest to his in-service experiences to include having been exposed to loud noises from aircraft engines in service, and having flown in aircraft over mountains between India and China.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of this information, the Board finds no reason to doubt the Veteran's credibility as to these assertions of in-service noise exposure and "rapid descent flying in the mountains in between India and China."  Element (2) is accordingly satisfied as to both issues as well.

With respect to crucial element (3), nexus or relationship, the only medical opinion of record adequately addressing the etiology of the Veteran's hearing loss and tinnitus disabilities is that of the July 2012 VA examiner who, after reviewing the claims folder, opined that it is less likely as not that the Veteran's hearing loss was caused by or a result of his active duty service.  The examiner also concluded that  the Veteran's tinnitus is merely a symptom of his hearing loss disability and was not caused by service.  In formulating these opinions, the VA examiner recognized the Veteran's in-service noise exposure as an airplane mechanic in the 1940s, but placed more significance on the fact that the Veteran had years of post-service occupational noise exposure working in a bearing factory, in the trucking industry, and as a carpenter, and from his current use of machinery as a farm hand.  See the July 2012 VA examiner's report, page 4.  In addition, the examiner also relied on the Veteran's own report that he first encountered difficulty hearing "primarily in the last 15-20 years," and that the onset of ringing in the ears also occurred 15-20 years prior to the examination.  Id.  With respect to the Veteran's claim that his hearing problems could be due to "rapid descent flying" in service, the VA examiner crucially indicated that "there is no conductive component to [the Veteran's] hearing loss to indicate that there is an ongoing malfunction in pressure equalization," and that "any difficulties in equalizing pressure are not contributing to [the Veteran's] hearing loss."  Id., pages 4 and 5.  

There is no medical opinion of record contrary to those of the July 2012 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the July 2012 VA examiner; he has not done so.               See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

As noted above, under § 3.303(b), an alternative method of establishing the third service-connection element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Indeed, the Veteran has asserted at times during the appeal period that his hearing loss and tinnitus symptoms had their onset during his service in the 1940s.  See the Veteran's December 2011 and February 2012 VA Form 9s respectively.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.          See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].  

As noted above, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ["[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"].

With regard to the Veteran's assertion of continuity of hearing loss and tinnitus symptomatology since service, the Board finds such assertions to be competent, but not credible.  Significantly, the Veteran's assertions of in-service onset are inconsistent with the histories he has provided to VA physicians for treatment purposes in recent years, to include the July 2012 VA examiner.  As noted above, the Veteran specifically told the July 2012 VA examiner that his hearing loss began affecting him primarily in the last 15 to 20 years, and that his ringing in the ears also had its onset within the past 15 to 20 years.  See the July 2012 VA examiner's report, page 4.  Additionally, in March 2010, the Veteran also reported to a different VA physician that his tinnitus started not during service, but "during his truck driving days."  See the Veteran's March 10, 2010 VA Audiology Consult; see also Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran].  

The Board adds that the Veteran has supplied no additional evidence other than his own inconsistent statements that would support a finding that his hearing loss and tinnitus symptoms began in service and continue to this day.  Although the Board recognizes the Veteran's service records are missing, and in no way doubts that the Veteran was unable to afford medical treatment for his hearing loss and tinnitus symptoms during the 65 years since his separation from service in 1945 to the date of his first treatment in 2010 [as he so asserts in a June 20, 2012 Statement in Support of Claim], the Veteran has had ample opportunity to submit evidence other than medical treatment records to support his assertions of continuity, to include lay statements of observation from fellow service members, friends, relatives, co-workers or employers, but he has neglected to do so.  

Thus, in light of (1) the Veteran's conflicting histories as to the date of onset for his hearing loss and tinnitus symptoms, (2) the absence of any evidence, lay or medical, that would favor a finding of continuity over the decades long gap between service and the date of the Veteran' s claim despite these inconsistencies, and (3) the Veteran's over-60 year history of post-service occupational noise exposure coupled with the March 2012 VA examiner's emphasis on such noise exposure in rendering his negative nexus opinions, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of hearing loss symptomatology since service.  See Caluza, supra.
The evidence of record is against a finding that a continuity of hearing loss and/or tinnitus symptoms has existed since the Veteran separated from service in 1945.  Accordingly, element (3), relationship or nexus, has not been satisfied as to both issues, and the Veteran's service-connection claims fail on this basis alone.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 


      ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


